UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [_] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) or 12 (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [_] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 001-33869 STAR BULK CARRIERS CORP. (Exact name of Registrant as specified in its charter) (Translation of Registrant's name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) c/o Star Bulk Management Inc., 40 Agiou Konstantinou Str., Maroussi 15124, Athens, Greece (Address of principal executive offices) Spyros Capralos, , scapralos@starbulk.com, c/o Star Bulk Management Inc., 40 Agiou Konstantinou Str. Maroussi 15124, Athens, Greece (Name, telephone, email and/or facsimile number and address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of exchange on which registered Common Stock, par value $0.01 per share NASDAQ Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act:None. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None. Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report:As of December 31, 2011, there were 80,358,360 shares of common stock of the registrant outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [_] Yes [X] No If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [_] Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [_] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [_] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer [] Accelerated filer[X] Non-accelerated filer[] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: [X] U.S. GAAP [_]International Financial Reporting Standards as issued by the International Accounting Standards Board [_] Other If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. [_] Item 17 or [_] Item 18. If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No FORWARD-LOOKING STATEMENTS Star Bulk Carriers Corp. and its wholly owned subsidiaries, or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "anticipate," "intends," "estimate," "forecast," "project," "plan," "potential," "may," "should," "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include; (i) the strength of world economies; (ii) fluctuations in currencies and interest rates; (iii) general market conditions, including fluctuations in charterhire rates and vessel values; (iv) changes in demand in the drybulk shipping industry, including the market for our vessels; (v) changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs; (vi) changes in governmental rules and regulations or actions taken by regulatory authorities; (vii) potential liability from pending or future litigation; (viii) general domestic and international political conditions; (ix) potential disruption of shipping routes due to accidents or political events; (x) the availability of financing and refinancing, (xi) vessel breakdowns and instances of off-hire, and (xii) other important factors described from time to time in the reports filed by the Company with the Securities and Exchange Commission, or the Commission. The information set forth herein speaks only as of the date hereof, and the Company disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date hereof. TABLE OF CONTENTS PART I Item 1.Identity of Directors, Senior Management and Advisers 1 Item 2.Offer Statistics and Expected Timetable 1 Item 3.Key Information 1 Item 4.Information on the Company 25 Item 4A.Unresolved Staff Comments 41 Item 5.Operating and Financial Review and Prospects 41 Item 6. Directors, Senior Management and Employees 63 Item 7. Major Shareholders and Related Party Transactions 69 Item 8. Financial Information 72 Item 9. The Offer and Listing 74 Item 10.Additional Information 75 Item 11.Quantitative and Qualitative Disclosures about Market Risk 85 Item 12.Description of Securities Other than Equity Securities 87 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 87 Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds 87 Item 15.Controls and Procedures 87 Item 16A.Audit Committee Financial Expert 91 Item 16B. Code of Ethics 91 Item 16C. Principal Accountant Fees and Services 91 Item 16D. Exemptions from the Listing Standards for Audit Committees 91 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 91 Item 16F. Change in Registrant's Certifying Accountant 91 Item 16G. Corporate Governance 91 Item 16H. Mine Safety Disclosure 92 PART III Item 17.Financial Statements 92 Item 18.Financial Statements 92 Item 19. Exhibits 93 PART I Item 1.Identity of Directors, Senior Management and Advisers Not Applicable. Item 2.Offer Statistics and Expected Timetable Not Applicable. Item 3.Key Information Throughout this report, the "Company," "Star Bulk," "we," "us" and "our" all refer to Star Bulk Carriers Corp. and its wholly owned subsidiaries. We use the term deadweight ton, or dwt, in describing the size of vessels. Dwt, expressed in metric tons, each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. We operate drybulk vessels of two sizes: Capesize, which are vessels with carrying capacities of more than 85,000 dwt, and Supramax, which are vessels with carrying capacities of between 45,000 and 60,000 dwt. Unless otherwise indicated, all references to "Dollars" and "$" in this report are to U.S. Dollars. Financial data presented herein include the accounts of the Company and of Star Maritime Acquisition Corp., or Star Maritime. Star Maritime was organized under the laws of the State of Delaware on May 13, 2005 as a blank check company formed to acquire, through a merger, capital stock exchange, asset acquisition or similar business combination, one or more assets or target businesses in the shipping industry. Star Maritime's common stock and warrants started trading on the American Stock Exchange under the symbols, SEA and SEA.WS, respectively, on December 21, 2005.Star Bulk was incorporated in the Republic of the Marshall Islands on December 13, 2006 as a wholly-owned subsidiary of Star Maritime. On November 27, 2007, Star Maritime obtained shareholder approval for the acquisition of the initial fleet of eight drybulk carriers and for effecting a redomiciliation merger whereby Star Maritime merged with and into its wholly owned subsidiary at the time Star Bulk with Star Bulk as the surviving entity, or the Redomiciliation Merger. The Redomiciliation Merger was completed on November 30, 2007 as a result of which each outstanding share of Star Maritime common stock was converted into the right to receive one share of Star Bulk common stock and each outstanding warrant of Star Maritime was assumed by Star Bulk with the same terms and restrictions except that each became exercisable for common stock of Star Bulk. We commenced operations on December 3, 2007, which is the date we took delivery of our first vessel.During the period from Star Maritime's inception on May 13, 2005 to December 3, 2007, we were a development stage enterprise. Our common stock is listed on the Nasdaq Global Select Market under the symbol "SBLK."All of our warrants expired worthless and ceased trading on the Nasdaq Global Select Market on March 15, 2010. A.Selected Consolidated Financial Data The table below summarizes our recent financial information.The information of Star Bulk and its wholly owned subsidiaries for the fiscal year ended December 31, 2007 includes the results for Star Maritime from January 1, 2007 to November 30, 2007, which is the date that the Redomiciliation Merger was completed. We refer you to the notes to our consolidated financial statements for a discussion of the basis on which our consolidated financial statements are presented. The information provided below should be read in conjunction with "Item 5. Operating and Financial Review and Prospects" and the consolidated financial statements, related notes and other financial information included herein. The historical results included below and elsewhere in this document are not necessarily indicative of the future performance of Star Bulk. 1 3.A.(i)CONSOLIDATED STATEMENT OF OPERATIONS (In thousands of U.S. Dollars, exceptper share and share data) Year Ended December 31, Voyage revenues Management fee income - Voyage expenses 43 Vessel operating expenses Drydocking expenses - Depreciation Management fees 23 54 (Gain)/loss on derivative instruments, net - ) General and administrative expenses Bad debt expense - - - Vessel impairment loss - Gain on time charter agreement termination - ) ) - ) Loss on time charter agreement termination - Other operational loss - Other operational gain - - - ) ) Operating (loss)/ income ) ) ) Interest and Finance costs ) Interest and other income Loss on debt extinguishment - ) Total other expenses, net ) Income/ (loss) before taxes ) ) ) Income taxes (9 ) - Net Income/(loss) Earnings/(loss) per share, basic ) ) ) Earnings/(loss) per share, diluted ) ) ) Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted 2 3.A. (ii)CONSOLIDATED BALANCE SHEET AND OTHER FINANCIAL DATA (In thousands of U.S. Dollars, except per share data) Year Ended December 31, Cash and cash equivalents Total assets Current liabilities, including current portion of long term debt Total long term debt, excluding current portion - Common stock Stockholders' equity Total liabilities and stockholders' equity OTHER FINANCIAL DATA Dividends declared and paid ($0 $0.98 $0.10 $0.20and $0.20 per share, respectively) - Net cash provided by operating activities Net cash (used in)/ provided by investing activities ) Net cash (used in)/ provided by financing activities ) ) FLEET DATA Average number of vessels (1) Total ownership days for fleet (2) 75 Total available days for fleet (3) 71 Total voyage days for fleet (4) 69 Fleet utilization (5) 93
